United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-167
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2010 appellant, through his attorney, filed a timely appeal of a
September 29, 2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to modify the September 19, 2008
wage-earning capacity determination.
FACTUAL HISTORY
This case has previously been on appeal. On February 10, 2000 appellant, then a
36-year-old automobile mechanic, alleged that he hurt his lower back driving over bumps in the
road on February 9, 2000. OWCP assigned File No. xxxxxx870 and accepted his claim for
1

5 U.S.C. § 8101 et seq.

lumbosacral strain on April 18, 2000. Dr. David Robson, a Board-certified orthopedic surgeon,
and Dr. David Kennedy, a Board-certified orthopedic surgeon, performed bilateral lumbar
laminectomy L3-4 and posterior spinal fusion with left iliac crest bone graft and steffe
instrumentation at L3-4 on October 27, 2000. Dr. Robert Bernarid, a Board-certified orthopedic
surgeon, performed an anterior L3-4 total discectomy, anterior L3-4 fusion with iliac crest graft
and crushed cancellous bone on October 4, 2001. By decision dated November 19, 2003, OWCP
found that appellant had been employed as a modified automotive technician since April 25,
2002 with wages of $757.00 a week. It found that this position fairly and reasonably represented
his wage-earning capacity noting that his actual earnings exceeded those of his date-of-injury
position. By decision dated December 1, 2003, OWCP granted appellant schedule awards for
three percent impairment of each of his lower extremities. In a decision and order dated
January 4, 2005,2 the Board found that his actual earnings as a modified automotive technician
fairly and reasonably represented wage-earning capacity and that he had no more than three
percent impairment of each of his lower extremities for which he had received schedule awards.
Appellant filed a notice of traumatic injury on August 7, 2003 alleging that on August 5,
2003 he injured his low back pulling a floor jack with a vehicle on it. OWCP assigned File
No. xxxxxx736 and accepted this claim for lumbosacral sprain on October 17, 2003. Appellant
returned to light-duty work on October 28, 2003.
Appellant filed a claim on April 28, 2004 alleging that he injured his low back due to
“getting up and down in the trucks and other duties.” OWCP assigned File No. xxxxxx634 and
accepted this claim for low back pain on June 4, 2004. This file number is the master file.
By decision dated October 26, 2006, OWCP denied appellant’s request for permanent
implantation of a pain pump. Appellant returned to work in private employment on May 18,
2008 working as a commercial accounts manager at AutoZone earning $12.80 per hour. His
earnings statements noted that he worked approximately 80 hours during a two-week pay period
at $12.80 per hour.
In a decision dated September 19, 2008, OWCP found that appellant’s actual earnings as
a commercial account manager for AutoZone with wages of $512.00 a week fairly and
reasonably represented his wage-earning capacity. It noted that he had been employed since
May 17, 2008 and that as he had worked for more than two months this position was suitable.
OWCP further found that appellant had 55 percent wage-earning capacity and authorized
compensation benefits.
In a note dated December 18, 2008, Dr. Hagop Tabakian, a physician specializing in pain
management, examined appellant and diagnosed postlumbar laminectomy syndrome, lumbar
radiculopathy, chronic low back pain, myofascial pain involving the lower back and
hypertension. He stated that appellant had recently developed a sharp pain on both sides of his
lower back. Appellant requested a lumbar brace due to postlaminectomy syndrome on
December 21, 2008.

2

Docket No. 04-1726 (issued January 4, 2005).

2

OWCP requested that appellant provide additional factual and medical evidence in
support of his claim for recurrence of disability.
On January 5, 2009 appellant stated that his new supervisor at AutoZone had increased
his work requirements, which exceeded his restrictions. For the first two months of privatesector employment, his supervisor was able to allow him to follow his established work
restrictions. Appellant stated that a second supervisor required him to perform additional duties
as his commercial work was decreasing. He stated that he could perform duties except for
climbing ladders, putting up batteries, installing batteries and stocking shelves made his back,
hips, legs and feet pain increase. Appellant’s most recent supervisor, Tracy Barnum, began this
position approximately four months into his employment and required him to perform all the
duties available. He stated that, when he informed his supervisors that he could not perform the
duties, Ms. Barnum would not accept his work restrictions and required new restrictions.
Appellant consulted higher level supervisors who advised him to resign and put his reasons in
writing. He then sought medical attention and Dr. A.J. Garces, a family practitioner, who
removed him from work. In a note dated December 2, 2008, Dr. Garces stated that appellant was
unable to work at his present job due to recurrent back pain. Appellant submitted statements
from coworkers, Ronald Brommet and Aaron Bryant, supporting that appellant’s work
requirements increased and that Ms. Barnum did not attempt to apply his medical restrictions.
On May 17, 2007 Dr. Tabakian diagnosed postlumbar laminectomy syndrome and
lumbar radiculitis. He stated, “[Appellant] has lumbar pain persistent after lumbar surgery. In
addition he has radicular pain in both legs causing dysesthesia and occasional loss of motor
control.”
In a note dated January 22, 2009, Dr. Garces stated that appellant was unable to work due
to excessive pain for an indefinite period. Appellant filed a claim for compensation on
February 3, 2009 requesting benefits beginning December 2, 2008. In a letter dated February 27,
2009, OWCP requested additional and medical evidence in support of his claim explaining how
his current condition was related to his accepted employment injuries and allowed 30 days for a
response.3
On March 26, 2009 Dr. Tabakian noted that he had treated appellant for low back pain
after failed back surgery. He stated that a few months after appellant returned to work he
developed a new onset of pain in his lower back originating from his sacroiliac joints, which was
different from his original pain. Dr. Tabakian stated that appellant was unable to tolerate his
present work requirements and physical demands. Dr. Garces completed a note on April 1, 2009
and stated that appellant was unable to work due to recurrent back pain. He stated, “[Appellant]
was taken off work because he reinjured his back by lifting over 15 pounds at work.” Dr. Garces
opined that appellant could not lift over 15 pounds, but could perform sedentary work.
3

On June 14, 2007 appellant filed a claim for compensation requesting a schedule award. In a letter dated
February 8, 2010, OWCP requested an impairment rating from his attending physician within 30 days. By decision
dated March 23, 2010, it denied appellant’s claim for a schedule award. Counsel requested an oral hearing. By
decision dated August 20, 2010, the Branch of Hearings and Review remanded OWCP’s March 23, 2010 decision
addressing appellant’s entitlement to a schedule award. By decision dated September 1, 2010, OWCP granted him
schedule awards for 10 percent impairment of each of his lower extremities.

3

In a letter dated April 30, 2009, OWCP informed appellant that, as a formal wage-earning
capacity decision was in place, he must submit sufficient evidence to establish that modification
of that decision was appropriate. It provided him with a similar letter on February 8, 2010.
By decision dated April 1, 2010, OWCP denied appellant’s claim for compensation from
December 2, 2008 through December 3, 2009 finding that he had not submitted sufficient
medical evidence to warrant modification of February 19, 2003 wage-earning capacity
determination.
Counsel requested an oral hearing of this decision.
In a report dated June 18, 2010, Dr. Garces opined that appellant was totally disabled due
to severe chronic unrelenting back pain. He stated that appellant’s period of disability was
indefinite and indicated that he could perform no activities.
Appellant testified at the oral hearing on July 12, 2010 regarding OWCP’s April 1, 2010
decision. He noted that he began working at AutoZone on May 17, 2008 and that he earned
$512.00 a week. Appellant stated that he stopped work on December 2, 2008 because he hurt his
back again. He noted the change in managers and that he was required to perform more
physically demanding duties including moving 3,000 rotors some of which weighed 75 pounds.
Counsel stated that appellant had sustained a new injury at AutoZone and indicated that he was
going to file a state workers’ compensation claim.
By decision dated September 29, 2010, an OWCP hearing representative denied
modification of the September 19, 2008 wage-earning capacity determination. The hearing
representative found that appellant testified that he reinjured his back while performing the
duties of his private-sector position, which would constitute the basis for consideration of a new
injury based on new work factors rather than a worsened condition related to the original injury.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.4 Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn and not on actual wages lost.5 Compensation payments are based on the wage-earning
capacity determination, which remains undisturbed until properly modified.6
Modification of a standing wage-earning capacity determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated or the original determination was
4

5 U.S.C. § 8115(a); Lee R. Sires, 23 ECAB 12, 14 (1971) (the Board held that actual wages earned must be
accepted as the measure of a wage-earning capacity in the absence of evidence showing they do not fairly and
reasonably represent the employee’s wage-earning capacity); K.R., Docket No. 09-415 (issued February 24, 2010).
5

K.R., id.; Roy Matthew Lyon, 27 ECAB 186, 190 (1975). Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

6

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

4

erroneous.7 OWCP’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss. In this instance, the claims examiner will need
to evaluate the request according to the customary criteria for modifying a formal loss of wageearning capacity.8 The burden of proof is on the party attempting to show a modification of the
wage-earning capacity determination.9
The Board has held that OWCP may accept a limited period of disability without
modifying a standing wage-earning capacity determination.10 This occurs when there is a
demonstrated temporary worsening of a medical condition of insufficient duration and severity to
warrant modification of a wage-earning capacity determination.11 This narrow exception is only
applicable for brief periods of medical disability.
ANALYSIS
The issue is whether appellant has established a material change in the nature and extent
of his injury-related condition warranting modification of the September 19, 2008 wage-earning
capacity determination. OWCP has accepted that as a result of his three separate employment
injuries he has sustained lumbar strain superimposed on his accepted surgeries of bilateral
lumbar laminectomy L3-4 and posterior spinal fusion with left iliac crest bone graft and steffe
instrumentation at L3-4 on October 27, 2000 and anterior L3-4 total discectomy, anterior L3-4
fusion with iliac crest graft and crushed cancellous bone on October 4, 2001. In the
September 19, 2008 wage-earning capacity decision, it found that appellant’s actual earnings as a
commercial account manager for AutoZone with wages of $512.00 a week fairly and reasonably
represented his wage-earning capacity. OWCP denied modification of this decision on
September 29, 2010 finding that he had not submitted evidence establishing that the original
decision was in error or that there was a material change in the nature and extent of the injuryrelated condition because the worsening was caused by his private-sector employment.
The Board finds that appellant has not submitted sufficient evidence to modify the wageearning capacity decision. At the oral hearing, appellant testified that the original determination
was correct noting that he worked at AutoZone for the period in question and that his earnings
comported with those found by OWCP. He instead argued that the wage-earning capacity
decision should be modified as he had an employment-related worsening of his accepted back
conditions. Appellant submitted testimony and factual statements that his back condition
worsened due to increasing physical requirements of his private-sector employment. He stated
that Ms. Barnum required him to install batteries and stock shelves lifting up to 75 pounds.
7

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See also FECA Transmittal 10-01 (issued October 5, 2009).
9

Selden H. Swartz, 55 ECAB 272, 278 (2004).

10

See Katherine T. Kreger, 55 ECAB 633, 636 (2004).

11

Id.

5

Appellant stated that these job requirements were beyond his work capacity and resulted in his
current condition and disability. These factual statements do not support a finding that the
September 19, 2008 wage-earning capacity should be modified as he developed a federal
employment-related worsening of his accepted back conditions. Instead appellant and counsel
argued that he sustained a new employment injury and would pursue a state workers’
compensation claim.
While the initial employment injury must arise out of and in the course of the claimant’s
federal employment,12 later nonindustrial injuries may also be compensable. In Howard S.
Wiley, the Board held the following:
“It is an accepted principle of work[ers’] compensation law that a second,
nonindustrial injury is compensable if it is the direct and natural result of an
earlier compensable injury. Where an accident is sustained as a consequence of
disability residual to a previous industrial injury, it is deemed because of the chain
of causation to arise out of and in the course of employment.”13
Larson states the basic rule of compensable consequences:
“[W]hen the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury, the
rules that come into play are essentially based on the concepts of ‘direct and
natural results’ and of claimant’s own conduct as an independent intervening
cause.
“The basic rule is that a subsequent injury, whether an aggravation of the original
injury or a new and distinct injury, is compensable if it is the direct and natural
result of a compensable primary injury.”14
It is accepted that once the work-connected character of any condition is established, the
subsequent progression of that condition remains compensable so long as the worsening is not
shown to have been produced by an independent nonindustrial cause. If a member weakened by
an employment injury contributes to a later fall or other injury, the subsequent injury will be
compensable as a consequential injury, if the further medical complication flows from the
compensable injury, so long as it is clear that the real operative factor is the progression of the
compensable injury, with an exertion that in itself would not be unreasonable in the
circumstances.15

12

Bernard D. Blum, 1 ECAB 1 (1947).

13

Howard S. Wiley, 7 ECAB 126 (1954). The Board held that the employee’s injury arising from a slip on the
steps of his home was independent of a prior work-related injury and denied his claim for a recurrence of disability.
14

1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law § 10.01 at p. 10.2 (2004).

15

S.M., 58 ECAB 166 (2006).

6

In support of his claim, appellant submitted reports Dr. Tabakian diagnosing postlumbar
laminectomy syndrome, lumbar radiculopathy, chronic low back pain, myofascial pain involving
the lower back and hypertension. Dr. Tabakian stated that appellant had recently developed a
sharp pain on both sides of his lower back. On March 26, 2009 he stated that a few months after
appellant returned to work he developed a new onset of pain in his lower back originating from
his sacroiliac joints, which was different from his original pain. Dr. Tabakian stated that
appellant was unable to tolerate the physical demands of his private-sector work. In a series of
notes Dr. Garces stated that appellant was unable to work due to back pain. On April 1, 2009 he
stated that appellant reinjured his back by lifting over 15 pounds at work.
The medical evidence establishes that the real causative factor in this case was
appellant’s duties in the private sector. The evidence establishes that appellant’s condition was
not a natural progression of his condition was instead triggered by an intervening factor arising
independent of his federal employment, lifting in the performance of his private-sector
employment. The Board finds that appellant’s private-sector employment duties of heavy lifting
constitute an independent and intervening cause of his current back condition and disability.
Appellant’s condition worsened but not due to the direct and natural progress of the accepted
employment injury. An intervening factor independent of his federal employment -- heavy
lifting while performing the duties of his private-sector employment resulted in his disability for
work and thereby broke the chain of causation to federal employment. As the relapse cannot be
considered injury related, appellant has not established a material change in the nature and extent
of his injury-related condition. The Board will affirm the September 29, 2010 decision.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not established a material change in the nature and
extent of his injury-related condition, to warrant modification of the September 19, 2008 wageearning capacity determination.

7

ORDER
IT IS HEREBY ORDERED THAT September 29, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

